Citation Nr: 1136643	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  98-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Evaluation of mechanical low back pain, currently 40 percent disabling.

2.  Entitlement to service connection for a disability manifested by bilateral knee weakness, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by abdominal pain, to include as due to an undiagnosed illness.

4. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran had active service from October 1982 until June 1986, and from January 1988 until January 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a rating decision of March 2000, the RO assigned the Veteran a 40 percent disability rating for the back; this decision was confirmed by a September 2002 rating decision in which the RO also denied the Veteran's claim of entitlement to service connection for hepatitis C.  The Veteran initiated an appeal of these issues, and in March 2003 and December 2006 the Board remanded these matters for additional development.  The Board notes that the remaining claims in this remand, namely five service connection issues and a claim for a total disability rating based upon individual unemployability, were granted in a July 2007 rating decision.

The Board notes that as part of the December 2006 remand orders, the RO was to contact the Veteran and arrange for a hearing before a Veterans Law Judge.  In November 2008, the Veteran was notified of a scheduled hearing; however he failed to attend such hearing.  The hearing request is thus deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The evidence of record indicates a change in the Veteran's service-connected mechanical back pain.  Specifically, there is clear indication that he has intervertebral disc and related developed neurologic symptoms since his most recent, and additional development is needed in order for VA to appropriately adjudicate his claim of a higher rating.  38 C.F.R. § 3.159(c)(4).

In a December 2006 decision, the Board remanded the issues of entitlement to service connection for disabilities manifested by bilateral knee weakness and abdominal pain, to include as due to an undiagnosed illness.  The Board observes that a supplemental statement of the case regarding this issue was not generated.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders, and in this case the December 2006 remand order of the Board has not been satisfied.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also finds that a more detailed VA examination addressing these claims would be helpful in this case, given the complexity of ascertaining disability under 38 U.S.C.A. § 1117.

Finally, the most recent Supplemental Statement of the Case addressing the claim for service connection for hepatitis C was furnished to the Veteran in April 2008.  Subseqeunt to that date, VA has received additional relevant evidence, including an August 2008 VA outpatient treatment record in which the Veteran reported "[h]epatitis C from pneumatic injections."  As this treatment record would necessarily have to be addressed in any final Board adjudication of this claim, it is "pertinent," and the failure of the agency of original jurisdiction to issue a Supplemental Statement of the Case constitutes a clear violation of 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination, with an appropriate examiner who has reviewed the claims file, to ascertain the nature and etiology of the claimed bilateral knee weakness and abdominal pain and the symptoms and severity of the service-connected mechanical low back pain.  

As to the bilateral knee weakness and abdominal pain, the examiner must address whether there is a known clinical diagnosis for each.  If so, the examiner must render that diagnosis and determine whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such diagnosis is etiologically related to service.  If not, the examiner must specify whether there is a chronic disease process or processes existing for six months or more as shown by "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The severity of such diagnosis or diagnoses must be described.  The examiner is reminded that the symptom history reported by the Veteran is particularly important in making this determination and must be given full consideration.

As to the low back disability, the examiner must conduct range of motion testing and comment on the presence and extent of painful motion, functional loss due to pain, ankylosis, weakness, excess fatigability, and additional disability during flare-ups.  The examiner must address whether such disability has resulted in doctor-prescribed bedrest, and, if so, note the frequency and duration of such bedrest.  Finally, the examiner should address whether there are any associated objective neurological abnormalities (e.g., of the lower extremities, the bowel, the bladder, or sexual dysfunction) resulting from the underlying disability, and, if so, what the severity of such abnormalities is.  If any objective findings are determined to be etiologically unrelated to the underlying service-connected disability, the examiner should so state clearly.

All opinions must be supported by a complete rationale in a typewritten report.

2.  Then, all four of the Veteran's claims must be readjudicated.  If the determination of any of these claims remain unfavorable, the examiner must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


